TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00561-CV


In re Dry Clean City, L.P.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


	Relator Dry Clean City, L.P. files its petition for writ of mandamus and motion for
temporary relief.  See Tex. R. App. P. 52.8, 52.10.  We deny the petition for writ of mandamus and
overrule the motion for temporary relief.


  
					David Puryear, Justice
Before Justices Kidd, B. A. Smith and Puryear
Filed:   September 23, 2004